*336Concurring Opinion by
Mr. Justice Pomeroy:
Our statute, the Act of March 15, 1911, P. L. 20, §1, 19 P.S. §711, forbids the asking of the defendant a question the answer to which would “[tend] to show that he has been committed, or been charged with, or been convicted of any offense other than the one wherewith he shall then be charged. . . There are two exceptions to this rule: (1) where the defendant “has given evidence tending to prove his own good reputation or character”, or (2) where the defendant has testified at trial against a co-defendant charged with the same offense. On cross-examination in the case at bar, the district attorney asked the defendant, who had taken the stand on his own behalf, whether he “[knew] of any reason why Officers McDevitt or Marcus would say that you were found inside Chabe’s wig shop?” The witness was being asked to explain a variance between his testimony and that of another witness. Absent a showing that the questioner knew or had reason to know that the answer would tend “to show that [the defendant] . . . has been convicted of any offense other than the one wherewith he shall then be charged . . I cannot see that the district attorney thereby violated the statute.
With respect to recross-examination, however, I quite agree with the Court that in asking “[w]hat was this parole registration card for”, the district attorney did violate 19 P.S. §711, and that the appellant, for that reason, is entitled to a new trial.